


110 HR 666 IH: Healthcare Disclosure Act of

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 666
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that amounts paid for employer-provided coverage under accident or health plans
		  be included on W–2 Forms.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Disclosure Act of
			 2007.
		2.Amounts paid for
			 employer-provided coverage under accident or health plans included on W–2
			 Forms
			(a)In
			 generalSubsection (a) of
			 section 6051 of the Internal Revenue Code of 1986 (relating to receipts for
			 employees) is amended by striking and at the end of paragraph
			 (12), by striking the period at the end of paragraph (13) and inserting
			 , and, and by inserting after paragraph (13) the following new
			 paragraph:
				
					(14)the total amount paid for coverage under an
				accident or health plan (determined under section 4980B(f)(4)) which is
				excludable from gross income under section
				106.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
